Name: 81/591/EEC: Council Decision of 23 July 1981 supplementing Decision 80/1265/EEC adopting the annual report on the economic situation in the Community (1980) and laying down the economic policy guidelines for 1981
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-07-31

 Avis juridique important|31981D059181/591/EEC: Council Decision of 23 July 1981 supplementing Decision 80/1265/EEC adopting the annual report on the economic situation in the Community (1980) and laying down the economic policy guidelines for 1981 Official Journal L 211 , 31/07/1981 P. 0058****( 1 ) OJ NO L 63 , 5 . 3 . 1974 , P . 16 . ( 2 ) OJ NO L 35 , 9 . 2 . 1979 , P . 8 . ( 3 ) OJ NO C 172 , 13 . 7 . 1981 , P . 108 . ( 4 ) OJ NO C 185 , 27 . 7 . 1981 , P . 1 . ( 5 ) OJ NO L 375 , 31 . 12 . 1980 , P . 17 . COUNCIL DECISION OF 23 JULY 1981 SUPPLEMENTING DECISION 80/1265/EEC ADOPTING THE ANNUAL REPORT ON THE ECONOMIC SITUATION IN THE COMMUNITY ( 1980 ) AND LAYING DOWN THE ECONOMIC POLICY GUIDELINES FOR 1981 ( 81/591/EEC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAVING REGARD TO COUNCIL DECISION 74/120/EEC OF 18 FEBRUARY 1974 ON THE ATTAINMENT OF A HIGH DEGREE OF CONVERGENCE OF THE ECONOMIC POLICIES OF THE MEMBER STATES OF THE EUROPEAN ECONOMIC COMMUNITY ( 1 ), AS LAST AMENDED BY DECISION 79/136/EEC ( 2 ), AND IN PARTICULAR ARTICLE 4 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 3 ), HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 4 ), WHEREAS THE COUNCIL AGREED , IN ITS DECISION 80/1265/EEC ( 5 ), TO LAY DOWN THE FIRST ECONOMIC POLICY GUIDELINES FOR GREECE AFTER ITS ACCESSION ; WHEREAS THE ANNEX TO THE SAID DECISION SHOULD THEREFORE BE ACCORDINGLY SUPPLEMENTED , HAS ADOPTED THIS DECISION : ARTICLE 1 SECTION III OF THE ANNEX OF DECISION 80/1265/EEC SHALL BE SUPPLEMENTED BY THE GUIDELINES TO BE FOLLOWED BY GREECE IN ITS ECONOMIC POLICY FOR 1981 , AS CONTAINED IN THE ANNEX HERETO . ARTICLE 2 THIS DECISION IS ADDRESSED TO THE MEMBER STATES . DONE AT BRUSSELS , 23 JULY 1981 . FOR THE COUNCIL THE PRESIDENT N . LAWSON **** ANNEX ECONOMIC POLICY GUIDELINES FOR GREECE IN GREECE , THE IMPROVEMENT IN THE CURRENT ACCOUNT BALANCE WAS ACHIEVED IN 1980 AT THE COST OF A MODERATE DECLINE IN DOMESTIC DEMAND AND A CONTROLLED DROP IN THE EXCHANGE RATE ; AS A RESULT , A MORE FLEXIBLE ECONOMIC POLICY WAS POSSIBLE FOR 1981 . THE POLICY HAS TWO AIMS ; FIRST , TO CONTAIN THE UPTURN IN CONSUMPTION OF WHICH THERE WERE SIGNS TOWARD THE END OF 1980 , WHILE STIMULATING THE RECOVERY OF INVESTMENT WHICH IS ESSENTIAL IF PRODUCTION STRUCTURES ARE TO ADJUST TO THE NEW EXTERNAL CONTEXT ; AND SECOND , TO SLOW DOWN PRICES - RISING AT AN ANNUAL RATE OF 26 % AT THE END OF 1980 - IN ORDER TO PRESERVE THE COMPETITIVENESS OF THE ECONOMY WHICH IS LIKELY , SOONER OR LATER , TO BE AFFECTED IF THE PRESENT RATE OF PRICE RISES PERSISTS . THESE OBJECTIVES ARE TO BE ACHIEVED BY A PACKAGE OF MEASURES CONCERNING INCOMES , THE BUDGET AND CREDIT . AS A COMPLEMENT TO THE ADJUSTMENTS MADE TO THE INCOME TAX RATES AND ALLOWANCES TO COUNTERACT FISCAL DRAG , INCOMES POLICY HAS LAID DOWN , FOR 1981 , RULES FOR THE ADAPTATION OF WAGES DESIGNED SIMPLY TO MAINTAIN PURCHASING POWER : THIS SHOULD HELP ACHIEVE THE NECESSARY SLOWDOWN IN NOMINAL PAY RISES AND THE MODERATION OF PRIVATE CONSUMPTION . AS FOR BUDGETARY POLICY , IT HAS PROVIDED FOR A SUBSTANTIAL INCREASE IN PUBLIC SECTOR INVESTMENT AND AN APPRECIABLY GREATER EFFORT TO ASSIST CERTAIN CATEGORIES OF PRIVATE INVESTMENT . LASTLY , MONETARY POLICY HAS CONSIDERABLY LOOSENED THE CONSTRAINTS ON FIRMS : FOR 1981 , THE INCREASE IN LENDING TO THE PRIVATE SECTOR IS TARGETED TO MOVE ROUGHLY IN PARALLEL WITH THE FORECAST INCREASE IN THE VALUE OF GROSS DOMESTIC PRODUCT ; HOWEVER , NO IMMEDIATE MOVES HAVE BEEN MADE TO LOWER INTEREST RATES . THIS PACKAGE SEEMS TO ACHIEVE THE BEST COMPROMISE POSSIBLE BETWEEN SHORT-TERM CONSTRAINTS AND MEDIUM-TERM NECESSITIES . ONLY DURING THE FIRST HALF-YEAR WILL IT BE POSSIBLE TO ASSESS WHETHER THE RESULTS ACHIEVED FULLY CORRESPOND TO THE OBJECTIVES SET AS REGARDS , IN PARTICULAR , SLOWING DOWN PRICE RISES AND LIMITING THE INCREASE IN THE EXTERNAL DEFICIT . IF THEY DO NOT , CERTAIN ELEMENTS OF THE CURRENT POLICY WOULD HAVE TO BE TIGHTENED UP .